IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                   FILED
                                                               December 12, 2008
                                No. 07-60944
                              Summary Calendar                Charles R. Fulbruge III
                                                                      Clerk

MERCEDES ROSA HINCAPIE-RAMIREZ; FEDERMAN ELIAS CASTILLA-
REVOLLO; ADALUZ A CASTILLA-HINCAPIE; DINALUZ ESTEFANY
CASTILLA-HINCAPIE; LUZ ANGELICA CASTILLA-HINCAPIE

                                           Petitioners

v.

MICHAEL B MUKASEY, U S ATTORNEY GENERAL

                                           Respondent


                     Petition for Review of an Order of the
                        Board of Immigration Appeals
                             BIA No. A98 545 712
                             BIA No. A98 545 713
                             BIA No. A98 545 714
                             BIA No. A98 545 715
                             BIA No. A98 545 716


Before SMITH, DeMOSS, and BENAVIDES, Circuit Judges.
PER CURIAM:*
      Mercedes Rosa Hincapie-Ramirez, Federman Elias Castilla-Revollo,
Adaluz A. Castilla-Hincapie, Dinaluz Estefany Castilla-Hincapie, and Luz
Angelica Castilla-Hincapie, natives and citizens of Colombia, petition this court

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-60944

for review of an order of the Board of Immigration Appeals (BIA) denying their
untimely motion to reopen their removal proceedings. The petitioners argue
that they submitted sufficient evidence to the BIA to demonstrate a change in
country conditions in Colombia. They thus contend that the BIA abused its
discretion in denying their motion to reopen.
      In reviewing the BIA’s denial of a motion to reopen, this court applies a
highly deferential abuse of discretion standard, regardless of the basis of the
alien’s request for relief. Lara v. Trominski, 216 F.3d 487, 496 (5th Cir. 2000).
This court will affirm the BIA’s decision as long as it is not capricious, without
foundation in the evidence, “or otherwise so irrational that it is arbitrary rather
than the result of any perceptible rational approach.” Singh v. Gonzales, 436
F.3d 484, 487 (5th Cir. 2006).
      The evidence that the petitioners submitted in support of their motion to
reopen does not demonstrate that conditions in Colombia have changed for
purposes of 8 C.F.R. § 1003.2(c)(3)(ii). Accordingly, the BIA did not abuse its
discretion in denying their motion to reopen. See Lara, 216 F.3d at 496. To the
extent, the petitioners challenge the BIA’s July 24, 2006, decision affirming the
immigration judge’s denial of their applications for asylum, withholding of
removal, and protection under the Convention Against Torture Act, this court
lacks jurisdiction. See Stone v. INS, 514 U.S. 386, 394-95 (1995); Karimian-
Kaklaki v. INS, 997 F.2d 108, 111 (5th Cir. 1993).
      PETITION FOR REVIEW DENIED.




                                        2